PER CURIAM.
AFFIRMED.
GLICKSTEIN, DELL and GUNTHER, JJ., concur.
ON MOTION FOR CLARIFICATION
PER CURIAM.
We hereby grant appellants’ motion for rehearing and treat it as a motion for clarification.
Appellants have been unable to furnish this court with a transcript of the evidence presented at the final hearing or a reconstructed statement thereof pursuant to Florida Rule of Appellate Procedure 9.200(b)(3) which is essential to a proper appellate consideration of the final judgment. Accordingly, we are compelled to affirm the final judgment. Gardner v. Gardner, 501 So.2d 1300 (Fla. 4th DCA 1986).
GLICKSTEIN, DELL and GUNTHER, JJ., concur.